JANVIER, J.
(dissenting). Although my associates came to the conclusion that the provision written into the contract that it should be limited to 30 days was not necessarily .inconsistent with the provision that the agent would be entitled to a commission on any deal made, during the second, or 45-day period, with any person with whom, during the 30-day period, the agent had been in negotiation they did not discuss the question of whether the written words “all cash” were necessarily inconsistent with the further stipulation for a commission “on the gross amount of any agreement to sell or exchange bearing on the property.”
I cannot understand their statement that “it is not pretended that a cash buyer was obtained, or that an exchange was effected during the thirty-day period, hence we are not concerned with the alleged inconsistency of any provision of the contract relating to this feature of it.” The reason I cannot understand the above language is that the entire case is based on the charge that the owner, during the second, or 45-day period, made a trade on an exchange basis with a person with whom the agent, during the first, or 30-day period, had been in negotiation looking to an exchange of the same properties which were concerned in the trade which the owner herself later made.
I think that it is absolutely essential to a decision of this case that a conclusion be reached as to whether or not the words “all cash” are necessarily inconsistent with the provision that a commission will be earned on an exchange satisfactorily negotiated by the agent.
I readily concede that, where a document contains both printed and written clauses, and where the written ones are necessarily inconsistent with those printed, the written ones must be accepted as expressing the true intention of the parties. Hagan vs. Scottish Union, etc., 186 U. S. 423, 22 S. Ct. 862, 864, 46 L. Ed. 1229. But I assume, on the other hand, that it will be as readily conceded that, if such a contract is susceptible of two interpretations, one of which will give effect to both sets of clauses, and the other of which requires the elimination of the printed clauses, that interpretation which gives effect to both sets, or, in other words, to the whole document, will be accepted, instead of the other, which requires the elimination of the printed portions as being inconsistent with those that are written.
“A construction which entirely neutralizes one provision of a written instrument should not be adopted if the contract is susceptible of another, which gives effect to all of the provisions.” Glassell vs. Richardson Oil Company, 150 La. 999, 91 So. 431, 434. See, also, Board of Trustees vs. Campbell, 48 La. Ann. 1543, 21 So. 184; Lozes vs. Segura Sugar Co., 52 La. Ann. 1844, 28 So. 249; Whited & Wheless vs. Calhoun, 122 La. 100, 47 So. 415.
If, then, the contract in question may, with reason, be interpreted so as to give effect to all the provisions, both the written and the printed, then that interpretation should be accepted.
Let us examine the clauses which are said to be inconsistent. In the blank sue*484ceeding the printed words “or on the following terms” are written the words “all cash.” Following this we find a printed provision containing, among others, the stipulation for a commission “on the gross amount of any agreement to sell or exchange hearing on the property.”
It is said that the written words “all cash” are necessarily inconsistent with the stipulation permitting the agent to negotiate for an exchange. I do not agree with this view, and on this point my associates express no opinion. The words “all cash” can be and are often used to mean “not on terms,” “not on partial credit.” An exchange is equivalent to cash up to the value of the lower priced of the two properties concerned, and, if the balance is paid in cash, the whole transaction may be said to be a cash one, in the sense that none of the purchase price is paid in mortgage notes or on other credit. If A’s house is worth $5,000 and B’s is worth $10,000, and an exchange is made in which A gives B $5,000 in cash, it may be said that the transaction was made for cash, in the sense that no credit was involved. Therefore, since those provisions of the contract are not necessarily inconsistent, I believe that the document should be construed as having given to the agent authority to negotiate either for the sale or for the exchange of the property, provided only that the negotiation should not contemplate the granting of credit to the purchaser.
It might be important to note on this point that, in the exchange which was finally made, the present defendant, the owner of the property in question, took over a much more valuable piece of property, and therefore the question of her accepting a mortgage or granting credit was in no way involved.
It is also said that the written words “thirty days” in the blank following the printed words “as you are to act upon the faith of this employment and contract, it is to remain in full force and effect for a period of -” are necessarily repugnant to the stipulation that a commission will be paid to the agent if a deal is closed either during the 30-day period, or “within 45 days after the expiration or termination of this contract, with anyone to whom said property has been quoted, during the term of this contract.”
Here I again cannot agree with defendant, and here I am in accord with the views of my associates. The contract itself exists for 30 days, and, after that term, the agent is no longer authorized to initiate negotiations, but the said period of 45 days is given him so that he may close a trade already in the making, and so that the owner, just prior to the end of the first 30-day period, knowing of an interested prospect, may not delay until after the expiration of that period, and thus avoid paying the commission of the agent. The fact is, as I understood the argument of counsel for the defendant, that he does not seriously contend that this 45-day period, granted for the closing of a contract, should be written out of the document, but bases his contention almost entirely on the argument that the agent had no authority, at any time, to negotiate for an exchange, and that therefore, even if he did initiate such negotiations, the carrying over into the second, or 45-day, period of these negotiations, can be of no benefit to the agent.
Since full effect may be given to all the stipulations of the contract, it follows that under its terms the agent was authorized, during its existence, to negotiate for an exchange of the owner’s property. It is not denied that, during the 30-day period, the *485agent did so negotiate with Mr. Hochfelder, and it is admitted that, within a day or so after the termination of the first, or 30-day, period, the owner closed negotiations with Hochfelder for an exchange of the property.
In my opinion, the owner (defendant here) owes the commission for two reasons: First, because within the second, or 45-day, period, she closed a contract of exchange with a person with whom the agent had been in negotiation during the first, or 30-day, period; and, second, because she violated the provision of that portion of the contract under which she agreed that she would refer all applicants to the agent.
In regard to this second reason, it may be well to mention that, when she spoke to Hochfelder’s agent the first time, it was prior to the expiration of the 30-day period, and she did not, as she should have done, refer the matter to her agent, but, on the contrary, told Hochfelder’s agent to wait a few days, so that her other contract might expire, after which she would trade direct. She did not wait, however, until after the second, or 45-day, period, but closed her trade only a day or so after the 30-day period had ended.
My associates are of the opinion that Clesi vs. Cooney, supra, is controlling here. I believe that I see three fundamental differences between the facts of the Clesi case and those presented in this case:
First. In the Clesi case the agent seems to have been told, in effect: “I have made a contract to sell my property direct after your contract has expired, provided you have not found a buyer in the meantime.” The Supreme Court said with reference to this second contract:
“* * * The agreement with Ferrara did not in any way interfere with the plain.tiff’s authority to sell the property for $60,000 during the terms of his contract, and that the plaintiff was informed that the agreement which defendant had made with Ferrara did not affect plaintiff’s right or authority to sell the property during the term of his contract, and thereby earn his commission.”
Second. The contract in the Clesi case did not contain a stipulation to refer all prospects or applicants to the agent.
Third. In the Clesi case, according to the above language of the Supreme Court, the contract which the owner made direct was made conditionally upon the expiration of the authority of the agent, whereas here no conditions were involved, and the contract to sell was signed prior to the expiration of the final effective date of the contract with the agent.
If the contract here did not contain the stipulation providing for the referring of all applicants to the agent, the owner could have brought herself within the protection of the doctrine of the Clesi case by telling the prospect: “Wait until after the second, or the forty-five day period has expired and I will trade with you direct,” and by advising her agent: “Mr. Hochfelder is interested in the property. See if you can close a trade with him.” Under her contract, she was obligated to do both of these things: Advise her agent of the applicants, and wait until the final expiration of the second period before trading direct with any one with whom the agent had, during the 30-day period, been in negotiation. She did neither, and, under her contract, she is liable for the commission.
I cannot agree with my associates that, where a contract authorizes an agent to sell or negotiate for a trade of a .property at a particular price, or at such other price as may be agreed upon, the owner can avoid paying the commission because the price named in the contract with the agent is not the price for which the owner finally closes the trade initiated by the agent *486and I do not so interpret the language of the Supreme Court in the Clesi case.
It is interesting to note that, as a result of trading direct with Hochfelder, the owner (defendant here) not only avoided payment of the commission, but, in addition, seems to have been given by the other agent a wedding present of $150. Nor can I overlook the fact that this defendant was not an inexperienced' trader in real estate, but bore an enviable reputation as a most expert trader, and must have been thoroughly familiar with the effect of the clauses in her contract.
On the question of fraud, I think the evidence falls far short of being sufficient to sustain the charges made.
The judgment of the court below was based on the verdict of a jury, and, as I think it should be affirmed, I respectfully dissent.